DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 11/10/2021 has been entered and fully considered.
Claims 5, 8, 13-18, and 20-25 of which claims 5, 14, 18 and 27 are independent and amended.
Allowable Subject Matter
Claims 5, 8, 13-18, and 20-25 (renumbered 1-14) are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s remarks submitted on 11/10/2021, along with the claim amendments have been fully considered and overcome the prior art of record. The cited prior art has been found to be the closest prior art, and the claims are therefore allowable based on the applicant’s amendments and remarks.
Independent claims 5 and 18 are allowed over the prior art(s) of record since the reference(s) taken together or individually fail to clearly teach or suggest the limitation(s):
“…a data … in a resource pool which is a set of time-frequency transmission resources for device-to-device (D2D) transmission.. wherein an identifier of a time-frequency resource for the feedback information in response to the data from the one of the at least two second terminal apparatus is determined according to identification information of the first terminal apparatus and identification information of the one of the at least two second terminal apparatus …”
	Therefore, the above limitation(s) in combination with the remaining limitation(s) of claims 5 and 18 are not taught nor suggested by the prior art(s) of record. The respective dependent claims of independent claims 5 and 18 are allowed for the same reason(s) as mentioned above for the parent claims 5 and 18.
Independent claims 14  and 27 are allowed over the prior art(s) of record since the reference(s) taken together or individually fail to clearly teach or suggest the limitation(s):
“…a data … in a resource pool which is a set of time-frequency transmission resources for device-to-device (D2D) transmission.. determining, by the second terminal apparatus, an identifier of a time-frequency resource for feedback information in response to the data according to identification information of the first terminal apparatus and identification information of the second terminal apparatus;…”
	Therefore, the above limitation(s) in combination with the remaining limitation(s) of claims 14 and 27 are not taught nor suggested by the prior art(s) of record. The respective dependent claims of independent claims 14 and 27 are allowed for the same reason(s) as mentioned above for the parent claims 14 and 27.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HABTE MERED whose telephone number is (571)272-6046. The examiner can normally be reached Monday - Friday 12-10 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HABTE MERED/Primary Examiner, Art Unit 2474